DETAILED ACTION
This Office Action incorporates Reasons For Allowance.

The Applicant's response to the last Office Action, filed 02/08/2022 has been entered and made of record.

The Applicant has canceled claim(s) 9-14.
The application has pending claim(s) 1-8, 15-20.

ALLOWABLE SUBJECT MATTER
Claims 1-8 and 15-20 (now renumbered as 1-14, for issue) are allowed. 
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 (now renumbered as claim 1, for issue) respectively recites the limitations of: obtaining a weighted average of the first computation value and the second computation value based on a noise level of the current frame, and setting the weighted average as an initial motion detection value of the current pixel; and setting a final motion detection value of the current pixel by performing max filtering, on the current pixel of which the initial motion detection value is set, based on a result of comparing the initial motion detection value with at least one reference value. 
Similarly, independent claims 15 (now renumbered as claim 9, for issue) respectively recite similar limitations. 
in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record. 
The closest reference Lee et al. (U.S. Patent Application Pub. No. 20130242198, as applied in previous Office Action) discloses reducing noise in a difference between a current frame and a previous frame by calculating a sum of absolute difference (SAD) of corresponding pixels between the current frame and the previous frame in a local window of the current frame and calculating an average difference by subtracting an offset value set according to a noise level from the SAD; and detecting motion information based on the difference in which the noise is reduced. However, Lee does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLI ZHANG whose telephone number is (571)272-1833. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.Z./Examiner, Art Unit 2661                                                      

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661